Citation Nr: 0007197	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  97-08 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
shrapnel wounds to the left arm and left shoulder.  


REPRESENTATION

Appellant represented by:	AMVETS


INTRODUCTION

The veteran had active service from March 1941 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  


FINDINGS OF FACT

1.  An unappealed April 1989 RO decision denied service 
connection for a left shoulder wound.  

2.  Evidence received since the April 1989 RO decision is new 
and bears directly and substantially on the matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the claim.  

3.  The veteran has residuals of shrapnel wounds to the left 
arm and left shoulder that were incurred while engaged in 
combat with the enemy during his service on Okinawa.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
of entitlement to service connection for residuals of 
shrapnel wounds to the left upper extremity is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).  

2.  Residuals of shrapnel wounds to the left arm and left 
shoulder were incurred during active service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(d) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An April 1989 RO decision denied service connection for 
residuals of wounds to the left upper extremity.  The veteran 
was notified of that decision, and his appellate rights, but 
he did not initiate an appeal.  He is now seeking to reopen 
his claim for service connection for residuals of shrapnel 
wounds to the left shoulder and left arm.  With respect to 
this claim, the Board finds, as discussed below, that he has 
submitted new and material evidence.  

Evidence of record prior to the April 1989 RO decision 
included responses from the National Personnel Records Center 
indicating that the veteran's service medical records had 
been destroyed in a fire.  Subsequent to the April 1989 RO 
decision additional evidence has been added to the record 
including service records reflecting that the veteran 
reported to the 68th Field Hospital on May 21, 1945, and 
remained there until May 25, 1945.  At that time the veteran 
was a member of the 632nd Ordnance Ammunition Company.  
Additional records reflect that the 632nd Ordnance Ammunition 
Company arrived on Okinawa Island on April 1, 1945, and that 
all records of the 632nd Ordnance Ammunition Company along 
with a majority of its personnel were lost in the battle of 
Okinawa.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a claim for service 
connection was previously denied, a veteran must submit new 
and material evidence in order to reopen his claim.  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

Under the test established by Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), it must first be 
determined whether the veteran has presented new and material 
evidence.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  Prior to the April 1989 RO denial there was no 
evidence of record indicating that the veteran was present on 
Okinawa in April and May 1945 or that he received medical 
care in May 1945.  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), it was noted that while "not every piece of 
new evidence is 'material'; we are concerned, however, that 
some new evidence may well contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Considering this, the Board concludes that new evidence 
relating to the veteran's presence on Okinawa and receipt of 
medical care contributes "to a more complete picture of the 
circumstances surrounding the origin of" the veteran's left 
arm and shoulder injury.  Id.  Therefore, new and material 
evidence has been submitted and the claim is reopened.  

Having determined that new and material evidence has been 
submitted under the Hodge standard, the Board must now 
determine whether the claim is well grounded.  Winters.  

A November 1995 private medical record reflects that the 
veteran reported receiving shrapnel injury to his left upper 
extremity during World War II on the island of Okinawa.  The 
record reflects that it was very likely that the onset of the 
veteran's left shoulder disability could be due to the injury 
the veteran experienced 50 years before.  Reports of VA 
examinations, conducted in May 1996, reflect diagnoses 
including history of shrapnel wound to the left shoulder and 
arm.  The veteran's reports with respect to the incurrence of 
a shrapnel wound to the left upper extremity are presumed 
credible for purposes of determining whether or not his claim 
is well grounded.  Accordingly, since there is competent 
medical evidence of a current disability and of a nexus 
between that disability and the veteran's reported inservice 
shrapnel wound, his claim is well grounded.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Brammer  v. Derwinski, 
3 Vet. App. 232, 225 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  

The record reflects that the veteran has reported that he 
sustained a shrapnel wound to the left shoulder and arm while 
serving in Okinawa.  

The record reflects that the veteran was a member of the 
632nd Ordnance Ammunition Company.  Morning reports reflect 
that the 632nd Ordnance Ammunition Company landed on Okinawa 
Island on April 1, 1945.  Morning reports also reflect that 
the veteran was transferred from duty to the 68th Field 
Hospital on May 20, 1945, and returned to duty on May 25, 
1945.  Historical data, relating to the 632nd Ordnance 
Ammunition Company reflects that the unit was located on 
Okinawa Island in May 1945 and it was reorganized in June 
1945.  The historical data also reflects that all records of 
the unit along with a majority of its personnel were lost in 
the battle of Okinawa.  

With consideration that the veteran was assigned to the 632nd 
Ordnance Ammunition Company and this company was present on 
Okinawa in April and May 1945, during which time the battle 
of Okinawa was occurring, as well as official records 
reflecting that the majority of the personnel of the 
veteran's company were lost in the battle of Okinawa, the 
Board concludes that the evidence is in equipoise with 
respect to whether or not the veteran participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  In resolving all doubt 
in the veteran's behalf, the Board concludes that the veteran 
did engage in combat with the enemy as that term is used in 
38 U.S.C.A. § 1154(b).  See VAOPGCPREC 12-99 (October 18, 
1999).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service, even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  

Although the veteran has reported that his injury occurred in 
1944 while on Okinawa, with consideration of the 
approximately 50 years that have elapsed between the incident 
and his current recollection, the Board concludes that the 
injury to which the veteran refers occurred in 1945 during 
the battle of Okinawa.  While there is no official record of 
the veteran incurring a shrapnel wound to the left shoulder 
and left arm and his report of separation reflects that he 
did not receive wounds in action, there is official evidence 
that he was placed in a field hospital from May 20 to 25, 
1945, and that all of the records and the majority of the 
personnel of his company were lost in the battle of Okinawa.  
On the basis of this record, the Board concludes that the 
evidence is in equipoise with respect to whether or not the 
veteran's reported shrapnel wound to the left shoulder and 
arm is consistent with the circumstances, conditions or 
hardships of his service and in resolving all doubt in his 
behalf he did sustain a shrapnel wound to the left shoulder 
and left arm.  

Further, there is competent medical evidence, in the form of 
the November 1995 private medical statement and the reports 
of May 1996 VA examination that indicate that he has 
residuals of shrapnel wound of the left shoulder and arm 
relating to the injury during service.  Therefore, in 
resolving all doubt in the veteran's behalf, service 
connection for residuals of shrapnel wounds to the left arm 
and left shoulder is warranted.  38 U.S.C.A. § 5107.  


ORDER

Service connection for residuals of shrapnel wounds to the 
left arm and left shoulder is granted, subject to the laws 
and regulations governing the payment of monetary benefits.  


REMAND

In the Board's July 1998 introduction section of the Remand 
it was noted that a December 1995 rating action denied 
service connection for hearing loss in the left ear.  It was 
further noted that a notice of disagreement was received from 
the veteran in April 1996 and the issue of entitlement to 
service connection for hearing loss in the left ear was 
referred to the RO for appropriate appellate development.  
Subsequent to the Board's Remand the case of 
Manlincon v. West, 12 Vet. App. 238 (1999), held that where 
there is an notice of disagreement a Remand, not referral, is 
required by the Board.  

In light of the foregoing, this issue is REMANDED to the RO 
for the following:  

The RO should issue a statement of the 
case addressing the issue of entitlement 
to service connection for hearing loss in 
the left ear.  All appropriate appellate 
procedures should then be followed.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is other wise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals





 

